DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 July 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1,2,11,19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bodily et al. in U.S. Patent Application Publication No. 2016/0228950 in view of Faure et al. in U.S. Patent No. 5,110,372, Nasserrafi et al. in U.S. Patent Application Publication No. 2016/0047022 and Yahata et al. in U.S. Patent Application Publication No. 2018/0214991. Bodily et al. teach using a 7xxx series aluminum alloy in additive manufacturing (See paragraphs 4 and 5) as a powder (see claim 2 of Bodily et al.). Bodily et al. does not disclose the embodiment of the composition as claimed in the claims. Faure et al. teaches a hardened aluminum alloy comprising Zn of 8.45%, Magnesium of 3.5%, Cu of 5% to 2.5% (encompassing the recited range of 1.1% to 2.1%), Zirconium of 5%, Cr of .38% and Mn .3%, Fe: up to 0.5 %, Si up to 0.5%, other: each less than or equal to 0.05%, remainder Al by weight, that is within the range of 81.5% to 88.3 wt% Aluminum (see column 1, lines 43-58). Nasserrafi et al. teach having an aluminum alloy with 0.05% to 3% zirconium to facilitate the formation of fine precipitates recrystallization (see paragraph 28). Yahata et al. teaches using zirconium-based nanoparticles as a grain refiner (see last sentence of Abstract of Yahata et al. and paragraph 228 of Yahata et a.). It would have been obvious to adapt Bodily et al. in view of Faure et al., Nasserrafi et al. and Yahata et al. to provide this to achieve a feedstock for making a hardened object with a refined grain. Regarding claim 11, Faure et al. teach Zn of 8.45%, Magnesium of 3.5%, Cu of .5% to 2.5% (encompassing the recited range of 1.2% to 2.0%) and Zn of 5.5% to 8.45% by weight (see column 1, lines 42-55) that partially overlaps the recited range of zinc in claim 11 and Nasserrafi et al. teach having an aluminum alloy with 0.05% to 3% zirconium to facilitate the formation of fine precipitates recrystallization (see paragraph 28) that encompasses the range of 1 wt% to 2 wt% recited in claim 11 and 0.6 wt% to 2.8 wt% in claim 21. It would have been obvious to adapt Bodily et al. in view of Faure et al., Nasserrafi et al. and Yahata et al. to provide this to achieve a feedstock for making a hardened object with a refined grain.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bodily et al. in view of Faure et al., Nasserrafi et al. and Yahata et al. as applied to claim 1 above, and further in view of Snyder et al. in U.S. Patent Application Publication No. 2018/0245190. Snyder et al. teach the equivalence of using an aluminum alloy in a powder or wire (ingot) shape for deposition systems for fabricating for additive manufacturing (see paragraphs 37 and 61). It would have been obvious to adapt Bodily et al. in view of Faure et al., , Nasserrafi et al., Yahata et al. and Snyder et al. to provide a wire (ingot) shape as the feedstock as an equally effective way of providing material for additive manufacturing.
Claims 4,5,12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bodily et al. in view of Faure et al., Nasserrafi et al., and Yahata et al. as applied to claims 1 and 11 above, and further in view of Croteau et al. in U.S. Patent Application Publication No. 2021/0254196. Croteau et al. teach an aluminum alloy with silicon and/or iron impurities that do not exceed 0.3% by weight as impurities (see paragraph 38). It would have been obvious to adapt Bodily et al. in view of Faure et al., Nasserrafi et al., Yahata et al. and Croteau et al. to provide this to prevent effect on the aluminum alloy for additive manufacturing.
Claims 6,7,14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bodily et al. in view of Faure et al., Nasserrafi et al., and Yahata et al. as applied to claim 1 above, and further in view of Fehrmann in U.S. Patent Application Publication No. 2020/0325559. Fehrmann teach an aluminum alloy for additive manufacturing with Mn in the amount of .1% by mass or less (see paragraph 54) and regarding claims 7 and 15 Fehrmann teaches Chromium in the amount of less than 0.05% by mass (see paragraph 50). It would have been obvious to adapt Bodily et al. in view of Faure et al., Nasserrafi et al., Yahata et al. and Fehrmann to limit the amount of Mn and Cr to this to prevent effect on the aluminum alloy for additive manufacturing.
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bodily et al. in view of Faure et al. , Nasserrafi et al., and Yahata et al. as applied to claims 1 and 11 above, and further in view of Karlen et al. in U.S. Patent Application Publication No. 2017/0016094. Karlen et al. teach using Nickel from 0-1.0% wt. in an aluminum alloy (see paragraph 15). It would have been obvious to adapt Bodily et al. in view of Faure et al., Nasserrafi et al., Yahata et al. and Karlen et al. to provide this to minimize the amount of Nickel in the composition.
Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bodily et al. in view of Faure et al., Nasserrafi et al., and Yahata et al. as applied to claims 1 and 11 above, and further in view of Leyvraz et al. in U.S. Patent Application Publication No. 2019/0062886. Leyvaraz et al. teach Sn (tin) in the amount of .01% to 0.05% based on total weight of the alloy (see paragraph 46). It would have been obvious to adapt Bodily et al. in view of Faure et al., Nasserrafi et al., Yahata et al. and Leyvaraz et al. to provide this to minimize Sn as an impurity to prevent effect on the aluminum alloy.
Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bodily et al. in view of Faure et al., Nasserrafi et al. and Yahata et al. as applied to claims 1 and 11 above, and further in view of Kawakami et al. in U.S. Patent Application Publication No. 2011/0084229 A1. Kawakami et al. teach tin in the amount of 0.05% (see paragraph 39), this is presumed to be by weight (see paragraph 58). It would have been obvious to adapt Bodily et al. in view of Faure et al., Nasserrafi et al., Yahata et al. and Kawakami et al. to provide this to have the effect of a small amount of tin in the composition.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bodily et al. in view of Faure et al., Nasserrafi et al. and Yahata et al. as applied to claim 1 and further in view of Martin et al. in U.S. Patent Application Publication No. 2015/0337423. Martin et al. teach Aluminum, Copper, Zinc and Magnesium in the form of microparticles (see paragraph 25) and Zr nanoparticles (see paragraph 11) and that nanoparticles are on the surface of the microparticles (see figure 1) and this eliminates non-uniform distribution of sintering aids and permitting lower-temperature sintering of microparticles (see paragraphs 49 and 50 of Martin et al.). It would have been obvious to adapt Bodily et al. in view of Faure et al., Nasserrafi et al., Yahata et al. and Martin et al. to provide this to eliminate non-uniform distribution of sintering aids and permitting lower-temperature sintering of microparticles.
Applicant's arguments filed 25 July 2022 have been fully considered but they are not persuasive.  Between the instant application and 62/452,989 in the claim for priority chain is 15/880,466 that does not provide enablement for 0.5 wt% to 2.8% wt. of zirconium, since zirconium is not described as being present in the form of weight, but volume (see paragraphs 11 and 15).  Furthermore on page 6 of the provisional application 62/452,989 it is unclear whether the amount of Zirconium (1%) is being described as a percent of the number of atoms or percent by weight.  Consequently the effective filing date of claim 1 of 16/294,579 is considered to be the filing date of 16/294,579 ( 6 March 2019) and Yahata et al. is considered to be prior art.
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey S Evans whose telephone number is (571)272-1174. The examiner can normally be reached 7:00 am to 2:30 pm. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S EVANS/Primary Examiner, Art Unit 3761